Citation Nr: 1118271	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-36 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for nerve irritation with left leg radiation (left lower extremity radiculopathy).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to June 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for left lower extremity radiculopathy rated 10 percent, effective May 31, 2006.  In March 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  Additional VA treatment records were associated with the claims file and the Veteran waived RO initial consideration of the additional evidence in a March 2011 written statement.  His claims file is now in the jurisdiction of the Waco, Texas RO.      

As the Veteran has expressed some confusion, clarification of the procedural history in this matter is required.  A November 2006 rating decision denied service connection for low back disability and a nerve condition.  The Veteran filed a timely notice of disagreement (NOD) from those denials.  A subsequent October 2007 rating decision granted service connection for low back disability, constituting a full grant of the benefit sought.  The RO then issued a statement of the case (SOC) regarding service connection for a nerve condition and the Veteran perfected a timely appeal in that matter.  A March 2008 rating decision granted service connection for nerve condition (left lower extremity radiculopathy) which was a full grant of the benefit sought.  Thus, there were no issues remaining in appellate status at that time.  He then filed a timely NOD as to the left lower extremity radiculopathy rating only, and the RO issued an SOC. While he indicated that he thought this NOD covered both issues, even using a liberal interpretation, the correspondence cannot be so construed.  He subsequently timely perfected an appeal regarding the rating for left lower extremity radiculopathy.  In November 2008 correspondence (more than one year following the October 2007 rating decision) the Veteran requested a hearing on the matters of increased ratings for the low back disability and left lower extremity radiculopathy.  In December 2008 the RO informed the Veteran that he had not submitted a timely NOD regarding the low back disability rating and that the matter was not on appeal.  The issue has been characterized accordingly.      
The matter of an increased rating for the Veteran's service-connected low back disability has been raised by the record (in his November 2008 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

In his March 2011 hearing the Veteran testified that his service-connected left lower extremity radiculopathy had worsened since 2009, that he had started utilizing a cane, and that the muscles in his lower extremities had "continually gotten worse."  He testified that he also had pain radiating down his right leg.  VA treatment records also appear to indicate that the Veteran now has right leg sciatic pain.  In light of the allegation and recent evidence possibly showing additional neurological manifestations of the low back disability, and because the most recent (October 2007) VA examination was almost 4 years ago, a contemporaneous VA examination to assess the severity of his service-connected left lower extremity radiculopathy and determine whether he has any additional neurological manifestations of the service-connected low back disability is indicated.     

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should secure for the record copies of complete clinical records of all treatment the Veteran has received for his low back and radiculopathy of the lower extremities from March 2011 to the present. 

2. The RO/AMC should arrange for the Veteran to be examined by a neurologist to determine the nature and severity of any and all neurological manifestations of his service-connected low back disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed.  The examiner should describe all neurological symptoms in detail.  Regarding neurological manifestations of the low back disability, the examiner should specifically:

a. Describe in detail the nature, severity, and frequency of neurological manifestations of the Veteran's service-connected low back disability, and the associated impairment of function, to include, but not limited to, bilateral lower extremity radiculopathy. 

b. Regarding, the Veteran's left leg radiculopathy, the examiner should comment on whether he has (i) incomplete nerve paralysis that is mild, moderate, or severe, or (ii) (disability consistent with) complete paralysis of a nerve.  The examiner should specifically comment on the Veteran's allegations of lower extremity weakness, falling, and assistive device use due to bilateral radiculopathy and opine whether such symptomatology is consistent with examination findings and the history of the disability(ies).  

c. The examiner should also indicate whether the Veteran has right lower extremity neurological manifestations of low back disability, and if so, their nature/degree (as requested for the left lower extremity above) and frequency (to include comment as to when they were first shown based on the factual evidence of record). If the Veteran does not have such manifestations, the examiner should reconcile such a finding with VA treatment records noting right leg sciatica and the Veteran's reports of pain radiating down the right leg. The examiner must explain the rationale for all opinions offered.

3. The RO/AMC should then re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



